      Case 2:18-cv-02122-KHV-ADM Document 74 Filed 03/10/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF KANSAS




 MONICA ROSEBOROUGH, individually Case No. 2:18-cv-02122-KHV-ADM
 and on behalf of all similarly situated
 individuals,                            Judge: Kathryn H. Vratil

        Plaintiff,                       Magistrate Judge: Angel Mitchell

                  v.
 ALL SAINTS HOME CARE, INC., ALL
 SAINTS HEALTH CARE, LLC, and ALL
 SAINTS HEALTH HOLDINGS, LLC,
            Defendants.




                                            ORDER

       This matter came before the Court on Plaintiff’s Unopposed Motion for Approval of

Attorneys’ Fees and Litigation Expenses and For Entry of Final Order and Judgment (Doc. 73)

and Joint Motion for Stay of All Deadlines and the Pretrial Conference and Motion for Approval

of Settlement Agreement of FLSA Claims and Supporting Memorandum (Doc. 70).

       The Court, having considered Plaintiffs’ Motion, concludes that good cause exists to

approve the settlement, approve the award of Plaintiffs’ counsel’s fees and expenses, and dismiss

the case.

       Accordingly, it is ORDERED that:

       1. Plaintiff’s Unopposed Motion for Approval of Attorneys’ Fees and Litigation Expenses

              and For Entry of Final Order and Judgment (Doc. 73) filed February 19, 2020 is

              sustained.
Case 2:18-cv-02122-KHV-ADM Document 74 Filed 03/10/20 Page 2 of 3




2. The settlement, as set out in the Parties’ Settlement Agreement (Doc. 70-1), is approved

     as fair, reasonable, and adequate.

3. The case is finally certified as a collective action, for settlement purposes only, pursuant

     to 29 U.S.C. § 216(b).

4. The total settlement amount of $115,000 is approved, which will be used to pay:

        a. The overtime claims of Plaintiff and the Opt-In Plaintiffs, as set out in Exhibit

            B to the Motion for Approval of Settlement (Doc. 70-2);

        b. Plaintiff Roseborough’s service award in the amount of $1,000;

        c. Attorneys’ fees and expenses in the amount of $38,333.33.

5. Monica Roseborough is appointed Named Plaintiff of the Settlement Class.

6. DiCello Levitt Gutzler LLC is appointed Class Counsel for the Settlement Class.

7. The Notice of Settlement (Doc. 70-3) is approved, and Class Counsel is ordered to

     disseminate it within ten (10) days of this Order.

8. Any Opt-In Plaintiff who no longer wishes to be a part of the case and partake in the

     settlement, must return a “Withdrawal of Consent to Join” form (Doc. 70-4) within

     twenty-one (21) days of the mailing of the Notice of Settlement (“Opt Out Period”).

9.   Within ten (10) days after the close of the Opt-Out Period, Defendant All Saints shall

     issue checks to Plaintiff, and the Opt-In Plaintiffs who did not return a Withdrawal of

     Consent to Join form, and to Class Counsel, and shall transmit those checks to Class

     Counsel, who is ordered to distribute the checks to Plaintiff and the Opt-In Plaintiffs as

     appropriate under the settlement.
Case 2:18-cv-02122-KHV-ADM Document 74 Filed 03/10/20 Page 3 of 3




10. The case is dismissed without prejudice, each party to bear its own fees and costs

   except as described herein, to convert to a with prejudice dismissal ninety (90) days

   after the date of this Order.

SO ORDERED, this 10th day of March, 2020.


                                           s/ Kathryn H. Vratil
                                           The Honorable Kathryn H. Vratil
                                           United States District Judge
